Order of the Supreme Court, New York County, entered July 11, 1980, affirmed, without costs. In November, 1972, plaintiff and defendant, then both married to others, commenced living together. Some 27 months later, they married each other, both having procured divorces in the interim. They separated prior to June, 1977. On April 10, 1978, effective March 1, 1978, they entered into a separation agreement. In April, 1978, plaintiff commenced an action for divorce which resulted in a judgment entered April 17, 1978. Pursuant to the provisions of the judgment, the separation agreement, although incorporated into the decree by reference, survived the judgment. In March, 1980, plaintiff commenced this action to rescind the separation *545agreement on the grounds that its provisions “were and remain unfair, unjust, inequitable and unconscionable”. Thereupon, defendant moved to dismiss the complaint pursuant to CPLR 3211 (subd [a], pars .1, 5, 7). Special Term granted the motion. We conclude that its judgment must be affirmed. The complaint consists of 12 pages containing 31 paragraphs. Ten and one half of those pages (the first 29 paragraphs) are a litany of the sufferings of a loyal and devoted wife beset by an indifferent, hostile and sometimes violent husband. Not until the twenty-seventh paragraph is there mention of a divorce. The thirtieth paragraph, which sets forth the gravamen of the action, refers to the ongoing negotiations with a view to an “ultimate divorce” and the resultant “final draft of a document outlining the alleged rights and obligations of the parties to each other upon the termination of their marriage”. Indeed, it recites a call by the plaintiff’s psychiatrist to her attorney urging, for reasons of health, swift completion of the divorce proceedings. It is in this paragraph in which she alleges that the defendant “persisted” in calling her, “haggling” over the details of the settlement and urging her to accede to its terms. Parenthetically, those terms had already been agreed to by her attorney. It is this last claim which furnishes the basis for the claimed inequitable and overreaching conduct and it does not make out a cause of action. We are aware that separation agreements are more closely scrutinized by the courts for fairness and equity than are ordinary business contracts (Christian v Christian, 42 NY2d 63). Nonetheless, “Judicial review is to be exercised circumspectly, sparingly and with a persisting view to the encouragement of parties settling their own differences in connection with the negotiation of property settlement provisions” (pp 71-72). More than conclusory words of characterization are necessary to warrant interposition by the court (Nahlik v Nahlik, 74 AD2d 709). Here, both parties were represented by most competent counsel. Full and complete disclosure of defendant’s financial circumstances was made. For the two-year period during which the separation agreement was in effect*, direct cash payments were made by defendant to plaintiff of $26,598.98. Additionally, the defendant paid the plaintiff’s rent which totaled $29,596.56. Furthermore, the furniture in the matrimonial abode, which was turned over to the wife, is said to have cost approximately $35,000. Both of the parties were prominent television personalities. Presumptively, the limited duration of the support provisions was bottomed on the thesis that plaintiff could return to her professional career within the time span during which these support provisions were to be effective, with earnings adequate to support herself. In sum, there is nothing about this separation agreement, when set in the context of a childless 28-month marriage, to warrant the bald conclusory allegations that it is unconscionable or the product of overreaching. Concur — Markewich, Silverman and Bloom, JJ.

 While not controlling in the situation here presented, it is worthy of note that the separation agreement provided that it was to terminate upon the happening of the earliest of the following conditions (1) the death of either party; (2) the remarriage of the wife; and (3) February 29, 1980. Not until the agreement had been fully executed, i.e., not until after February 29, 1980, was this action begun.